Citation Nr: 1043426	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  04-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for mechanical low back pain.

2.  Entitlement to service connection for numbness and weakness 
of both arms and hands, to include as secondary to mechanical low 
back pain.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Friend


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
1987, with subsequent service in the U.S. Army Reserve from 
August 1987 to August 1998.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In a March 2006 decision, the Board remanded the Veteran's 
hypertension claim for additional development and denied the 
Veteran's claims of entitlement to an initial evaluation in 
excess of 20 percent for mechanical low back pain and entitlement 
to service connection for numbness and weakness of both arms and 
hands, to include as secondary to mechanical low back pain.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
February 2008, the Court set aside the Board's March 2006 
decision as to the mechanical low back pain and numbness and 
weakness of both arms and hands issues, and remanded the matter 
for further adjudication.  This case was then remanded by the 
Board in August 2008 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to September 
23, 2002, the Veteran's low back disorder was manifested by pain, 
occasional radiculopathy, and limitation of motion to, at most, 
60 degrees of flexion, 5 degrees of extension, and 30 degrees of 
lateral flexion, bilaterally.

2.  The medical evidence of record does not show that the 
Veteran's low back disorder increased in severity between 
September 23, 2002 and September 25, 2003.

3.  The medical evidence of record shows that for the period on 
and after September 26, 2003, the Veteran's low back disorder was 
manifested by pain, occasional radiculopathy, and limitation of 
motion to, at most, 45 degrees of flexion, 10 degrees of 
extension, 20 degrees of bilateral lateral flexion, and 20 
degrees of bilateral lateral rotation.  

4.  The medical evidence of record does not show that the 
Veteran's currently diagnosed carpal tunnel syndrome is related 
to military service or to a service-connected disability.

5.  There is no affirmative evidence that the Veteran's 
hypertension was incurred in or aggravated by a period of active 
duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for service-connected mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 4.71a, Diagnostic Code 
5293 (2003); 4.71a, Diagnostic Code 5243 (2009).

2.  On and after September 23, 2002, the criteria for a separate 
evaluation for right leg neurologic manifestations of mechanical 
low back pain have been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) 
(2009).

3.  Numbness and weakness of both arms and hands was not incurred 
in, or aggravated by, active military service, nor is it 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Hypertension was not incurred in, or aggravated by, active 
military service. 38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Letters dated in June 2001, October 2002, April 2006, and 
December 2008 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations sufficient for adjudication 
purposes were provided to the Veteran in connection with his 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

Low Back

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's low back claim is based on 
the assignment of an initial evaluation following an initial 
award of service connection for mechanical low back pain.  As 
such, evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal was 
erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  Id.

Service connection for mechanical low back pain was granted by 
March 2000 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective 
July 30, 1999.  Subsequently, a September 2002 rating decision 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, effective July 30, 1999.

During the periods pertinent to this appeal, the rating criteria 
for evaluating disabilities of the spine were amended on two 
occasions, effective September 23, 2002 and September 26, 2003.  
VA's Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods on and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the Veteran's claim for increase under the old 
criteria in the Schedule, in an October 2002 statement of the 
case and a December 2004 supplemental statement of the case, and 
the current regulations, in December 2004 and June 2009 
supplemental statements of the case.  Therefore, there is no 
prejudice to the Veteran for the Board to apply the regulatory 
revisions of both September 23, 2002 and September 26, 2003 in 
the appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In an April 1997 private medical report, the Veteran complained 
of difficulty with his right leg.  Straight leg raise testing was 
positive on the right and the Veteran had some weakness in 
dorsiflexion on the right.  The examiner reported that these 
findings "seem[ed] significantly changed since" February 1997 
and there was concern that the Veteran "may be developing a 
pinched nerve of significance, which may be causing somewhat of a 
foot drop on the right."

A December 1999 VA spine examination report reflected complaints 
of intermittent pain in the right lower back and the right 
thoracic spine.  The Veteran denied any radiating pain, numbness, 
or tingling in the legs.  He denied experiencing bowel or bladder 
difficulties.  The Veteran described his pain as flare-ups and 
indicated that it was mainly positional.  He reported that he was 
self-employed and performed desk-type work so he avoided 
activities, such as heavy lifting, that caused him to have pain.  
The Veteran occasionally took Advil and Aleve.  He also wore a 
corset brace, but had no other treatment for his back.

Upon physical examination, there were no obvious deformities of 
the spine.  The Veteran was mildly tender to palpation over the 
lower lumbar spine.  There was no stepoff palpable.  He had 
forward flexion to 90 degrees, which caused some pain at about 80 
degrees.  He had extension to 20 degrees and lateral bending to 
30 degrees, bilaterally, with no pain.  The Veteran had full 
painless range of motion of both hips, knees, and ankles.  He had 
negative straight leg raising in the seated and lying positions.  
Strength was 5+/5+ in all muscle groups in bilateral lower 
extremities, but there was somewhat slow movement to dorsiflexion 
of the foot, especially on the right.  Reflexes were 2+ and 
symmetrical in the bilateral lower extremities.  The Veteran had 
normal sensation to light touch throughout the lower extremities.  
Inspection of the upper extremities revealed full range of motion 
of both shoulders.  There was no scapular winging.  He was 
nontender to palpation throughout the posterior aspect of his 
shoulder.  Strength was 5+/5+ in the bilateral upper extremities 
and deep tendon reflexes were 2+ and symmetrical in the biceps, 
triceps, and brachioradialis.  The Veteran had normal sensation 
to light touch and palpable distal pulses in the bilateral upper 
extremities.

X-rays of the thoracic spine showed no fractures or lesions.  
There were no malalignments or degenerative changes noted.  There 
was a bone scan of the thoracic spine from 1995 which showed no 
increased uptake and no fractures.  The impression was probable 
chronic lumbar strain.

VA treatment records reflect that, in June 2000, the Veteran 
complained of back pain and stated that his entire back was 
"weak," but the pain was mostly in the upper back.  It was noted 
that there was some question of a compression fracture of the 
thoracic spine, but plain film X-rays done in 1999 did not show 
any evidence of fracture, and a bone scan in 1995 did not show 
any focal bone abnormality.  The assessment was chronic thoracic 
back pain.  In July 2000, the Veteran had muscle spasm, right 
paraspinous area.

A September 2001 VA spine examination report reflects complaints 
of low back pain.  The Veteran also reported some numbness in his 
right upper extremity and some weakness in his right lower 
extremity.  There were no bowel or bladder changes.  The Veteran 
stated that he worked as a computer programmer.  He reported 
stiffness after prolonged sitting; however, with stretching, he 
was able to perform all his activities.  The Veteran had tried 
some anti-inflammatory medication that gave him some occasional 
relief, as well as some pain medication.  There were no bowel or 
bladder changes.

Upon physical examination, the Veteran walked with a normal gait.  
He had a normal passive range of motion of all joints of his 
lower and upper extremities.  He had painless range of motion 
about the hips, bilaterally.  The Veteran had 5/5 strength 
throughout the musculature of his left lower extremity.  He had 
5/5 strength on the right side in his extensor hallucis longus, 
his gastroc-soleus complex, and tibialis anterior.  He had 4+/5 
strength in the quadriceps and hamstrings.  On the right, the 
Veteran had normal hip abductors and adductor strength.  He had 
5/5 strength through the musculature of his bilateral upper 
extremities.  On sensory examination of the Veteran's lower 
extremities, he was sensate throughout the dermatome 
distributions of his lower extremities, bilaterally.  On sensory 
testing of his upper extremities, the Veteran was sensate 
throughout and reported some paraesthesias in the C5 through C8 
distribution on the right.  He had 2+ and equal deep tendon 
reflexes in his Achilles patellar tendons, brachioradialis, 
biceps, and triceps.  There was no clonus noted.  The Veteran had 
negative Hoffman sign and normal Babinski reflexes, bilaterally.  
His back was tender to palpation from about the T12 level down.  
There was no marked spasm or atrophy noted.  The Veteran's range 
of motion at the lumbar spine was forward flexion from 0 to 70 
degrees, with pain at about 60 degrees.  The Veteran had very 
limited extension of about 0 to 5 degrees, which also reproduced 
his pain.  He had a negative straight leg raise in both his 
seated and laying position.  He had negative fabere test, 
bilaterally.

X-rays showed normal alignment and disc height.  There were no 
significant general changes noted.  There were no bony lesions, 
fractures, or dislocations.  The assessment was mechanical low 
back pain.

A December 2003 private medical report stated that, on 
observation, the Veteran's extremities were normal.

An April 2004 private medical report stated that, on observation, 
the Veteran's extremities were normal.

In a May 2004 VA medical examination report, the Veteran reported 
having good and bad days as a result of his back disability.  He 
reported doing "okay" by simply modifying his lifestyle and 
using over the counter pain medication.  The Veteran denied bowel 
or bladder dysfunction.  He adhered to a number of Waddell 
conditions, include positive tailbone pain, positive whole leg 
pain and whole leg numbness, positive give way, and positive 
emergency room visits.  He had not been pain-free since the time 
of his initial injury in 1994.  The Veteran noted that his low 
back pain was in the lumbar region.  He denied reproducible 
radiculopathy into his lower extremities.  The Veteran did not 
use assistive devices in order to walk.  He had a normal gait.  
His back disability did not affect his usual occupation.  The 
Veteran denied any flare-ups that resulted in any sort of 
incapacitation over the previous 12 months.

Upon physical examination, the Veteran had a normal gait and 
posture.  Regarding his extremities, his pulses were 2+ 
bilaterally and equal over the radial, carotid, and dorsalis 
pedis.  There was no cyanosis or edema.  Cervical spine and back 
examinations showed no significant focal tenderness.  The Veteran 
demonstrated full range of motion of his cervical and lumbar 
spine.  He could forward flex to 90 degrees, extend to 20 
degrees, lateral flex to 30 degrees, bilaterally, and rotate to 
25 degrees, bilaterally.  With repetitive motion, there was very 
minimal pain elicited and no decreased range of motion.  Strength 
in the upper and lower extremities was 5/5.  On neurological 
examination, no abnormalities were noted except for hyporeflexic 
responses in the Achilles tendon and the patella.  X-rays of the 
lumbar spine were clear.  Cervical spine X-rays showed possible 
neural foraminal stenosis at C3-4 on the right, or possibly an 
articfactual 2 to 3 millimeter calcified benign pulmonary 
granuloma, right lung apex.  The diagnosis was chronic non-
radicular low back pain with no objective findings.

An October 2005 private medical report stated that on 
observation, the Veteran's back was normal, but the Veteran had 
decreased sensation to pinprick and soft touch on the right side.  
The assessment was radiculopathy.

Private medical reports dated in May 2006, November 2006, and 
January 2007 stated that, on observation, the Veteran's 
extremities were normal.

A June 2007 private medical report stated that on physical 
examination, the Veteran's back and extremities were normal.

An October 2007 private medical report stated that on physical 
examination, the Veteran's extremities were normal.

A January 2008 private medical report stated that on physical 
examination, the Veteran's back and extremities were normal.

A March 2009 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  The examiner noted, in 
detail, the Veteran's previous medical history relevant to his 
mechanical low back pain.  The Veteran reported that the pain was 
constant in the upper and lower right side of his back with 
occasional radiation down the anterior right leg.  He described 
the pain as "shooting" and "like a heavy weight."  He rated 
the pain normally as a 7 to 8 on a scale from 1 to 10, with a 
rating of 10 during a flare-up.  The Veteran reported that 
flare-ups occurred approximately once per month and lasted for a 
few days per occurrence.  The Veteran could not describe any 
specific precipitating causes or alleviating factors of the 
flare-ups.  The Veteran also reported right leg numbness on the 
front, from the upper thigh all the way down to the foot and 
toes.  He reported that he took prescription pain medication 
about once per day, as well as non-prescription medication.  The 
Veteran denied experiencing problems with pain management, but 
reported that flare-ups caused additional limitation of motion 
and functional impairment.

On physical examination, the Veteran walked with a "strange 
gait, more or less with a stiff-legged, shuffling type gait."  
The Veteran was able to dorsiflex his toes, dorsiflex his foot, 
walk on his toes, and walk on his foot without much difficulty.  
The Veteran's right and left legs were symmetrically aligned and 
were symmetrical in rhythm and spinal motion, notwithstanding the 
gait.  His spine was straight without scoliosis, abnormal 
kyphosis, or lordosis.  There was no abnormal muscle spasm in 
either the right or left lumbar areas.  The Veteran had forward 
flexion to 70 degrees, 50 degrees, and 45 degrees on repetitions, 
with complaints of pain throughout the range of motion on the 
fourth repetition.  Extension was to 10 degrees with complains of 
pain throughout the range of motion.  Left and right lateral 
flexion were both to 20 degrees, with pain throughout the ranges 
of motion, plus tremors and shaking.  Left and right lateral 
rotation were both to 20 degrees, with pain throughout the ranges 
of motion, plus shaking, though the examiner stated that there 
was no significant change in the range of motion and no 
appearance of fatigue or incoordination other than the shaking.  
No abnormalities of the right or left legs were noted other than 
an absence of strength on extension of the right foot and toes 
and numbness on the entire anterior thigh, extending to the top 
of the foot.  No abnormalities were noted on rectal examination.  
The examiner stated that any additional limitation of motion that 
the Veteran experiences was due to pain and not fatigue, 
weakness, or lack of endurance.  The impression was chronic 
lumbosacral strain.  The examiner opined that the Veteran "was 
not exhibiting maximum effort and that he was amplifying the 
limitation of motion in the lumbar spine."  The Veteran's whole 
spine was not listing to one side or the other, and while there 
was limitation of motion in the lumbosacral spine, the examiner 
stated that it was "controlled by the Veteran."  The examiner 
stated there was no ankylosis of the entire thoracolumbar spine.  
X-ray examination showed minor degenerative joint disease of the 
lumbar spine.

Prior to September 23, 2002

The medical evidence of record shows that prior to September 23, 
2002, the Veteran's low back disorder was manifested by pain, 
occasional radiculopathy, and limitation of motion to, at most, 
60 degrees of flexion, 5 degrees of extension, and 30 degrees of 
lateral flexion, bilaterally.  Under the criteria in effect prior 
to September 23, 2002, limitation of motion of the lumbar spine 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
20 percent evaluation was warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The medical 
evidence of record does not show that the Veteran's low back 
limitation of motion was severe in degree prior to September 23, 
2002.  The Veteran's low back range of motion was measured 
multiple times, and the greatest limitation of motion elicited 
was to a degree that only barely warrants a 20 percent evaluation 
under current rating criteria.  There is no medical evidence of 
record that indicates that the limitation of motion demonstrated 
was severe in any other manner.  Accordingly, an evaluation in 
excess of 20 percent is not warranted prior to September 23, 2002 
under Diagnostic Code 5292.

Under the criteria in effect prior to September 23, 2002, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 20 percent evaluation was warranted for 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent evaluation was 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  In this case, the medical evidence of record does 
not show listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, osteo-arthritic changes, or 
narrowing or irregularity of joint space.  Accordingly, an 
evaluation in excess of 20 percent is not warranted prior to 
September 23, 2002 under Diagnostic Code 5295.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 20 percent evaluation was 
warranted for moderate disability with recurring attacks.  A 40 
percent evaluation was warranted for severe disability with 
recurrent attacks and only intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  The evidence prior to 
September 23, 2002 does not show that the Veteran had more than 
occasional lower extremity neuropathy.  While the April 1997 
private medical report found right leg weakness on dorsiflexion, 
this medical report was prior to the effective date of service 
connection for the Veteran's mechanical low back pain.  In 
addition, the Veteran denied experiencing radiculopathy in 
December 1999, and no neuropathy was found on that examination in 
the September 2001 VA spine examination report.
As such, the medical evidence of record does not show that the 
Veteran's mechanical back pain was sufficiently severe to warrant 
evaluation in excess of 20 percent prior to September 23, 2002 
under Diagnostic Code 5293.

As the Veteran's disability involves restricted articulation of a 
joint, the Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2009).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, pain has already has already been taken into 
account by the December 1999 and September 2001 VA spine 
examination reports and there is no indication in the record that 
the Veteran experienced severe limitation of motion of the lumbar 
spine due to pain, weakness, or incoordination prior to September 
23, 2002.  As such, an evaluation in excess of 20 percent is not 
warranted for this period based on 38 C.F.R. §§ 4.40 and 4.45.

From September 23, 2002 to September 25, 2003

The medical evidence of record does not show that the Veteran's 
low back disorder increased in severity between September 23, 
2002 and September 25, 2003.  Indeed, there is no medical 
evidence of record relevant to the Veteran's mechanical low back 
pain dated during that period of time.  As such, the evidence of 
record shows that the symptomatology was the same as during the 
period prior to September 23, 2002.  That level of symptomatology 
did not meet the criteria for an evaluation in excess of 20 
percent under Diagnostic Codes 5292 and 5295, and those 
Diagnostic Codes did not change between September 23, 2002 and 
September 25, 2003.  Accordingly, an evaluation in excess of 20 
percent is not warranted between September 23, 2002 and September 
25, 2003 under Diagnostic Codes 5292 and 5295.

Under the schedular criteria in effect on and after September 23, 
2002, intervertebral disc syndrome is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Under this version of the 
Diagnostic Code, intervertebral disc syndrome is evaluated either 
on the total duration of incapacitating episodes over the 
previous 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  See 38 C.F.R. 
§ 4.25, 4.71a, Diagnostic Code 5293 (2003), Diagnostic Code 5243 
(2009).  In June 2004, a correction was published to reinsert 
material that was inadvertently omitted from the initial 
publication of the 2003 revision.  69 Fed. Reg. 32449 (2004).  
Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (Formula for Rating IDS), a 20 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Formula for Rating IDS.  This 
remained essentially unchanged in the revisions effective on 
September 26, 2003.  For the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating IDS at Note (1) 
(2009).

The medical evidence of record does not show that the Veteran 
required bed rest prescribed by a physician at any point during 
any period on and after September 23, 2002, let alone for at 
least 4 weeks.  Accordingly, an evaluation in excess of 20 
percent is not warranted at any point on or after September 23, 
2002 under the Formula for Rating IDS.

The Board must also determine whether an increased evaluation can 
be assigned for the Veteran's low back disorder by providing 
separate evaluations for the chronic orthopedic and neurologic 
manifestations of the disability, as noted under the rating 
criteria effective on and after September 23, 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, Note (1) (2009).

The medical evidence of record shows that the Veteran experienced 
at least occasional radiating pain and/or numbness in his right 
leg.  While many medical records have failed to comment on the 
etiology of these neuropathic symptoms, several medical records 
have described it as radiculopathy related to the Veteran's low 
back disability and no medical records have directly refuted such 
a relationship.  With respect to diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis for a particular nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  When 
the involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 to 8530 (2009).

Based on the Veteran's complaints and the neurologic findings, 
the Board finds the evidence of record shows that the Veteran's 
right leg neurologic disability is wholly sensory.  Id.  
Accordingly, a mild or moderate degree of disability is the 
evaluation level warranted under the relevant diagnostic code.  
Accordingly, a separate evaluation is warranted for the Veteran's 
right leg neurologic component of his service-connected back 
disorder.

On and After September 26, 2003

Under the General Rating Formula for Diseases or Injuries of the 
Spine (General Rating Formula), effective September 26, 2003, a 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula.

The medical evidence of record shows that for the period on and 
after September 26, 2003, the Veteran's low back disorder was 
manifested by pain, occasional radiculopathy, and limitation of 
motion to, at most, 45 degrees of flexion, 10 degrees of 
extension, 20 degrees of bilateral lateral flexion, and 20 
degrees of bilateral lateral rotation.  There is no medical 
evidence of record that the Veteran's thoracolumbar spine has 
ever been ankylosed or limited to 30 degrees of forward flexion 
or less at any point during any period on appeal.  While the 
March 2009 VA spine examination report noted pain throughout all 
ranges of motion, the examiner specifically opined that the 
Veteran was "amplifying the limitation of motion in the lumbar 
spine."  See DeLuca, 8 Vet. App. 202.  In a February 2010 
statement, the Veteran stated that that was not true.  However, 
the October 2005, June 2007, and January 2008 private medical 
reports all stated that the Veteran's back was normal on physical 
examination.  Such findings are not consistent with a low back 
disability of sufficient severity to result in limitation of 
forward flexion to 30 degrees or less.  In addition, while the 
Veteran has protested the opinions of the examiner who wrote the 
March 2009 VA spine examination report, there is no other medical 
evidence of record that shows limitation of motion of the spine 
sufficient to warrant a 40 percent evaluation.  Accordingly, an 
evaluation in excess of 20 percent is not warranted for the 
period on and after September 26, 2003 under the General Rating 
Formula.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for mechanical low back pain inadequate.  The Veteran's 
mechanical low back pain was evaluated under several diagnostic 
codes in 38 C.F.R. § 4.71a, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
mechanical low back pain is manifested by pain and limitation of 
motion to, at most, 45 degrees of flexion, 10 degrees of 
extension, 20 degrees of bilateral lateral flexion, and 20 
degrees of bilateral lateral rotation.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities rating for his 
mechanical low back pain.  A rating in excess of the currently 
assigned rating is provided for certain manifestations of spine 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
20 percent rating for the Veteran's mechanical low back pain more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 4.71a, 
Diagnostic Code 5293 (2003); 4.71a, Diagnostic Code 5243 (2009).

In this case, there is no medical evidence of record that would 
support a rating in excess of that already assigned for the 
manifestations of the Veteran's service-connected mechanical low 
back pain during any of the periods on appeal.  See Hart, 21 Vet. 
App. 505.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against an evaluation in excess of 20 percent, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208 (finding that the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria).

Arms and Hands

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a June 1994 private medical report, the Veteran complained of 
back and shoulder pain since an injury with a civilian employer.  
On physical examination, there were no motor or sensory 
deficiencies in the upper extremities.

In a July 1994 VA outpatient medical treatment report, the 
Veteran complained of intermittent arm tingling since a back 
injury on April 3, 1994.  On observation, no neurological or 
muscular abnormalities of the extremities were noted.

In an August 1994 VA outpatient medical treatment report, the 
Veteran complained of right shoulder pain.  He reported that he 
had been seen in military sick call that morning and had been 
given pain control medication.  On observation, no muscle or 
neurological abnormalities were noted, except for a tingling 
sensation in the right lower medial arm and forearm and 
tenderness of the right rhomboid and paraspinous areas at the L2 
level.  No neurological diagnosis was given.

In a September 1994 private medical report, the Veteran 
complained of a general sprain of the neck, mid-back, and low 
back due to an April 3, 1994 injury.  On physical examination, 
the Veteran's reflexes, sensation, and strength were within 
normal limits in all extremities.

In a January 1995 private medical report, the Veteran complained 
of back pain since an injury in April 1994.  He denied any 
radiation of pain to the right upper extremity.

In a February 1997 private medical report, the Veteran complained 
of right shoulder pain after he injured himself while lifting a 
door.  On physical examination, the Veteran's neurological 
function was intact and there was no atrophy in the upper 
extremities.

A December 1999 VA spine examination report stated that, on 
physical examination, the Veteran had normal sensation to light 
touch in all extremities.

In a September 2001 VA spine examination report, the Veteran 
complained of numbness in the right arm.  On physical 
examination, no sensory abnormalities of the extremities were 
noted except for some paresthesias in the C5 through C8 
distribution on the right.  The examiner stated that based on the 
examination "I do not believe that his numbness in his upper 
extremity is related to his fall while in the service."

A December 2003 private medical report stated that, on 
observation, the Veteran's extremities were normal.

An April 2004 private medical report stated that, on observation, 
the Veteran's extremities were normal.

A May 2004 VA neurologic disorders examination report stated that 
the Veteran was seen for some radiculopathy to both arms and 
hands.  The Veteran reported a history of bilateral upper 
extremity weakness and right shoulder pain.  On musculoskeletal 
and neurological examination, there were no abnormalities of any 
kind noted in the upper extremities.  The diagnosis was chronic 
low back pain which was non-radicular, and paresthesias in the 
upper extremities with no objective findings.  The Veteran was 
scheduled for an electromyogram (EMG) examination, but failed to 
show up.  The examiner stated that without an EMG study, further 
evaluation of the paresthesias could not be made.

Private medical reports dated in August 2004, April 2005, and 
July 2005 stated that, on observation, the Veteran's extremities 
were normal.

Private medical reports dated in May 2006, November 2006, January 
2007, June 2007, October 2007, and January 2008 stated that, on 
observation, the Veteran's extremities were normal.

A February 2009 VA neurological examination report stated that 
the Veteran's claims file had been reviewed.  The Veteran 
complained of numbness in both upper extremities, greater in the 
right than the left, since an injury in 1994 while doing 
in-service kitchen patrol (KP) duty.  He described the symptoms 
as intermittent tingling and weakness in both hands, greater in 
the right than the left, with some weakness and discomfort in the 
entire right arm.  The Veteran reported that he underwent right 
carpal tunnel surgery in 2007, which resulted in noticeable 
improvement in his right hand symptoms.  He reported that left 
hand surgery had been considered at the time, but that it had not 
yet been done.  The Veteran reported that his right wrist 
condition was aggravated by repetitive use, such as keyboarding 
or using hand tools, and rest was an ameliorating factor.  On 
sensory examination of the upper extremities, the Veteran's hands 
were normal on all tests, except for pain which was absent in the 
right fingers, hand, and distal third of the forearm.  On motor 
examination of the upper extremities, the Veteran's muscles were 
all normal except for inconsistent grip in the right hand.  EMG 
testing showed left and right carpal tunnel syndrome.  Magnetic 
resonance imaging (MRI) of the Veteran's cervical spine showed 
disc protrusion at C3-4 and C5-6, as well as disc herniation at 
C4-5.  The assessment was right carpal tunnel syndrome, which 
accounted for right arm discomfort; left carpal tunnel syndrome, 
which accounted for left arm discomfort; and cervical spine disc 
disease, without clear indication of cervical radiculopathy or 
myelopathy in either arm.  The examiner stated that it was 
"unlikely that 7 to 10 days of KP would have resulted in carpal 
tunnel disease.  Also, although 7-10 days of KP as described may 
have produced muscle strain (neck, back, extremities) this would 
have been an acute and transient condition and unlikely be a 
chronic one."  The examiner further stated that the cervical 
disorders noted on the MRI were as likely as not "due not to KP 
duty but to his fall and/or lifting a garage door and/or driving 
a forklift.

The medical evidence of record does not show that the Veteran's 
currently diagnosed numbness and weakness of both arms and hands 
is related to military service or to a service connected 
disability.  The medical evidence of record shows that the 
Veteran's disability has been diagnosed by both VA and private 
medical examiners as bilateral carpal tunnel syndrome.  While the 
medical evidence of record shows that the Veteran complained of 
right arm tingling and pain during his period of inactive duty in 
the U.S. Army Reserve, the September 2001 VA spine examination 
report and the February 2009 VA neurological examination report 
both stated that the Veteran's current disability was not related 
to any injuries sustained during ACDUTRA.  In addition, there is 
no medical evidence of record that relates the Veteran's 
currently diagnosed carpal tunnel syndrome to his 
service-connected mechanical low back pain.

The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed carpal tunnel syndrome is related to 
military service or his service-connected mechanical low back 
pain.  Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge and 
require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that his currently diagnosed 
carpal tunnel syndrome is related to military service or his 
service-connected mechanical low back pain.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates the Veteran's currently diagnosed 
carpal tunnel syndrome to military service or his 
service-connected mechanical low back pain.  As such, service 
connection for numbness and weakness of both arms and hands is 
not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt. However, as there is no medical evidence of 
record which relates the Veteran's currently diagnosed carpal 
tunnel syndrome to military service or to a service-connected 
disability, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.

Hypertension

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a).  
Presumptive periods, such as those pertaining to establishing 
service connection for hypertension, do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation of 
a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain disease) for the 
periods of ACDUTRA or INACDUTRA is not appropriate.  The 
appellant's military records reflect service with the U.S. Army 
Reserve, with periods of ACDUTRA and INACDUTRA from August 1987 
to August 1998.

An October 25, 1992, quadrennial service examination report 
stated that, on physical examination, the Veteran's blood 
pressure was 150 systolic and 90 diastolic.  The diagnosis was 
hypertension.  The medical evidence of record shows that 
hypertension has been consistently diagnosed since October 1992.

A February 2009 VA hypertension examination report stated that 
the Veteran's claims file had been reviewed, but that private 
medical records indentified in the March 2006 Board remand were 
not associated with the record.  After a detailed review of the 
Veteran's medical history and a physical examination, the 
examiner stated that the first evidence of hypertension was shown 
in October 1992 and continued through 1994 and 1995.  The 
examiner stated that there was no evidence of hypertension during 
the Veteran's period of active duty service from 1984 to 1987 but 
that "[i]f he was on active duty for training in 1992 or 1994 
then it would appear he had [hypertension] while on active duty.  
The Regional Office is left to make that connection."

While the February 2009 VA hypertension examination report noted 
that the private medical records indentified in the March 2006 
Board remand were not associated with the record, these medical 
records are currently associated with the claims file.  Review of 
these records shows that they only show continued diagnosis of, 
and treatment for, hypertension, without comment on the etiology 
of the disorder.  As the Veteran's diagnosis of hypertension was 
already established by the record at the time of the February 
2009 VA hypertension examination report, the absence of these 
private medical records does not render that medical opinion 
incompetent.

The medical evidence of record shows that the Veteran has a 
current diagnosis of hypertension.  The medical evidence of 
record also shows that hypertension was first diagnosed on 
October 25, 1992, while the Veteran was in the U.S. Army 
Reserves.  Accordingly the determination of this issue turns on 
whether or not the Veteran's hypertension began during a period 
of ACDUTRA or INACDUTRA.

The Veteran's service personnel records show that he served 
approximately 9 weeks of ACDUTRA during his entire 11 years of 
service in the U.S. Army Reserve.  In addition, the Veteran 
served between 26 and 54 days per year of INACDUTRA, which 
corresponds to sporadic INACDUTRA service on weekends, for no 
more than 1 to 2 days at a time.  The Veteran's service personnel 
records do not show the specific dates on which the Veteran 
served on ACDUTRA and INACDUTRA.  Accordingly, it is impossible 
for the Board to determine whether the Veteran's hypertension 
began during a period of ACDUTRA or INACDUTRA.  When a claim for 
service connection is based on a period of active duty for 
training, there must be evidence that the individual concerned 
became disabled as a result of a disease or injury incurred or 
aggravated in the line of duty during the period of ACDUTRA or 
INACDUTRA.  Acciola v. Peake, 22 Vet.App. 320 (2008).  As 
affirmative evidence is required for a claim of service 
connection based on a period of ACDUTRA or INACDUTRA, service 
connection cannot be granted when it is impossible to determine 
whether the Veteran's claimed disability began during a period of 
ACDUTRA or INACDUTRA.

In addition, without affirmative evidence, even if the Veteran's 
hypertension pre-existed a period of ACDUTRA or INACDUTRA, 
presumption of aggravation of a chronic pre-existing disease does 
not apply to cases based on aggravation during ACDUTRA or 
INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.  In this case, 
there is no medical evidence of record that states that any 
pre-existing hypertension underwent a permanent advancement of 
the underlying pathology during a period of ACDUTRA or INACDUTRA.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 
529, 536-7 (1996).  The only etiological evidence of record is 
the February 2009 VA hypertension examination report which simply 
confirmed that the medical evidence of record shows that the 
Veteran had hypertension in 1992, 1994, and 1995.  The examiner 
specifically declined to make a determination as to whether it 
was related to ACDUTRA or INACDUTRA.  Accordingly, there is no 
affirmative evidence that the Veteran's hypertension was incurred 
in or aggravated by a period of ACDUTRA or INACDUTRA.  As such, 
service connection for hypertension is not warranted.  See 
Acciola, 22 Vet.App. 320.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no affirmative evidence 
that the Veteran's hypertension was incurred in or aggravated by 
a period of ACDUTRA or INACDUTRA, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

An initial evaluation in excess of 20 percent for service-
connected mechanical low back pain is denied.

On and after September 23, 2002, a separate disability evaluation 
for neurologic manifestations of the Veteran's service-connected 
lumbosacral spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for numbness and weakness of both arms and 
hands is denied.

Service connection for hypertension is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


